Citation Nr: 1609396	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to July 1979, and from November 1979 to November 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied special monthly compensation based on the need for aid and attendance.  

Since the RO last considered this issue in the April 2013 Supplemental Statement of the Case, multiple pieces of additional relevant evidence have been associated with the record, including VA clinical records and an October 2015 VA aid and attendance examination report.  In light of the favorable decision below, a remand for initial RO consideration of this evidence is not required.  See 38 C.F.R. § 20.1304 (2015) (providing that additional pertinent evidence must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the appeal may be allowed without such referral).  


FINDING OF FACT

The Veteran is in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision. 

Service connection is currently in effect for the following disabilities:  arthritis and degenerative disc disease of the lumbosacral spine with radiculopathy, rated as 40 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; bilateral pes planus, rated as 10 percent disabling; left leg strain, rated as 10 percent disabling; and right leg strain, rated as 10 percent disabling.  The Veteran's combined disability rating is 80 percent and he has been in receipt of a total rating based on individual unemployability due to service-connected disabilities since September 7, 2004.  

In March 2008, the Veteran submitted a claim for special monthly compensation based on the need for the regular aid and attendance of another person. 

In support of his claim, the Veteran submitted a March 2008 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, on which his VA treatment provider noted that the Veteran suffered from marked, progressive low back pain with radiculopathy to the left lower extremity.  As a result, he required a walker to ambulate.  The examiner described the Veteran's ambulation as "very limited."  He also noted that the Veteran had had episodes of falling.  The Veteran required assistance with activities of daily living as the severity of his low back pain limited what he could do.  He was able to leave the house with the assistance of a family member.  The examiner concluded that the Veteran needed daily in home care, although not skilled care.  

VA clinical records dated from March 2008 show treatment for multiple chronic conditions, including low back pain with radiculopathy.  In March 2008, the Veteran sought emergency treatment after he fell.  He indicated that he had been using his walker when his left side gave out.  It was noted that the Veteran had used a four wheel sit-on walker for the past one to two years and now complained of increasing back pain and leg weakness.  He indicated that he had fallen three times in the past six months.  

An April 2012 VA examination for aid and attendance purposes was conducted.  The examiner noted that the Veteran was not permanently bedridden and was able to travel beyond his current domicile with assistance.  His activities of daily living included preparing frozen meals for himself and lightly cleaning the home.  The examiner noted that the Veteran was able to do his own grocery shopping twice monthly using a motorized wheelchair outside the home.  The Veteran reported that he tried to exercise using his walker but that his legs gave out on him.  The examiner indicated that the Veteran's imbalance was a constant impact.  He was able to take a step and a half only without assistive devices or the assistance of another person.  He fell frequently.  He needed assistance putting on his socks and shoes, mopping floors, helping with laundry, and making the bed.  The Veteran was unable to dress and undress himself.  He could not complete ambulation to toilet and room to room in a timely fashion.  He could not use a walker or cane due to severe chronic low back pain and was at risk for falls.  He was also unable to self-propel in a manual wheel chair due to degenerative joint disease of the shoulders.  The examiner indicated that the Veteran had degenerative disc disease in lower spine with chronic pain and an inability to stand or walk.  The Veteran was able to bathe himself.  The Veteran could not hold his own body weight.  He was also hunched over and could not balance himself.

At a VA spine examination in May 2015, the examiner noted that the Veteran was wheelchair bound and unable to walk unassisted due to pain, weakness, and instability of station.  He was unable to move his lumbar spine without severe pain.  The Veteran was also unable to sleep on his back and it was difficult for him to sit up straight.  He complained of chronic, constant pain in the low back as well as weakness.  His left leg was at time "paralyzed" and he had to drag the left side with walking.

An October 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was completed by a VA care provider.  The examiner indicated that the Veteran was able to feed himself, although he could not prepare his own meals.  He also needed assistance with bathing and other hygiene needs.  He did not need nursing home care, but required medication management.  He struggled with shaving.  He used a scooter but exhibited balance problems when using other assistive devices.  He struggled to bend at the waist for foot care and to tie his shoes due to osteoarthritis in the spine and hips.  The Veteran had mobility problems and used incontinence products as he could often not get to the bathroom in time.  He was able to leave the house to attend medical appointments.  

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (2015).   

Special monthly compensation is also payable at a specified rate if the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or is permanently housebound.   The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015). 

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As a preliminary matter, the Board notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  

In addition, the record does not demonstrate that the Veteran is housebound or that he is confined to his home or the immediate premises.  Although the Veteran is in receipt of a total rating based on individual unemployability due to service-connected disabilities, he is not shown to be restricted to his home or the immediate premises.  In fact, the record supports the conclusion that the Veteran is mobile with assistance and is not confined to his home as a result of his service-connected disabilities.  For example, the Veteran is also shown to be able to visit a VA facility for medical care with an escort.  Accordingly, the Board finds that entitlement to special monthly compensation at the housebound rate is not established.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015). 

The Board, however, finds that the record on appeal is sufficient to establish entitlement to special monthly compensation based on the need for the regular aid and attendance of another.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
§ 3.350(b) (2015).  The record establishes that the Veteran is unable to ambulate without assistance as a result of his service-connected low back and bilateral lower extremity disabilities.  He is shown to need assistance with bathing, preparing meals, attending to the call of nature, and other hygiene needs.  The Board also notes that he is at risk of falling as a result of his service-connected disabilities.  This produces poor safety and renders him in need of the assistance of another person in protecting himself from the ordinary hazards in his daily environment.  38 C.F.R. § 3.352 (2015).  

In summary, the Board concludes that the record is sufficient to establish that the Veteran's service-connected disabilities, standing alone, render him disabled to the extent that he requires the regular aid and assistance of another person.   Under these circumstances, special monthly compensation based on the need for aid and attendance is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


